Case: 3:18-cr-00146-jdp Document #:13 Filed: 11/29/18 Page 1of5

U.S. Department of Justice

Telephone 608/264-5158

 

 

Scott C. Blader TTY 608/264-4006
; Adniuistrative Facsimile 608/264-4183
United States A ttorney ; Civil Division Facsimile 608/264-3724
Western District of Wisconsin Criminal Division Farsintile 608/264-3054
Address:
222 West Washington Avene
Suite 700

Maitisoi, Wisconsin 53703

November 28, 2018

Attorney Joseph A. Bugni

Federal Defendant Services of Wisconsin
22 East Mifflin Street, Suite 1000
Madison, WI 53703

Re: — United States v. Peter Jewell-Reigel
Case No, 18-cr-146-jdp

Dear Attorney Bugni:

This is the proposed plea agreement between the defendant and the United
States in this case.

L. The defendant agrees to plead guilty to Count 1 of the indictment in this
case, This count charges a violation of Title 18, United States Code, Section 2252(a)(2),
which carries mandatory minimum penalties of five years in prison and five years of
supervised release, and maximum penalties of 20 years in prison, a $250,000 fine, a
period of supervised release for life, the entry of an appropriate restitution order, a $100
special assessment, and an additional mandatory special assessment of $5,000 unless the
Sentencing Court finds the defendant to be indigent. If the defendant has a prior
conviction as described in 18 U.S.C. § 2252(b)(1), the penalties related to prison time
increase to a mandatory minimum penalty of 15 years in prison and a maximum
penalty of 40 years in prison. In addition to these maximum penalties, any violation of
a supervised release term could lead to an additional term of imprisonment pursuant to
18 U.S.C. § 3583. The defendant agrees to pay the special assessment at or before
sentencing. The defendant understands that the Court will enter an order pursuant to
18 U.S.C. § 3013 requiring the immediate payment of the special assessment. In an
appropriate case, the defendant could be held in contempt of court and receive an
additional sentence for failing to pay the special assessment as ordered by the Court.

2. The defendant acknowledges, by pleading guilty, that he is giving up the
following rights: (a) to plead not guilty and to persist in that plea; (b) to a jury trial; (c)
to be represented by counsel--and if necessary have the Court appoint counsel--at trial
and at every other stage of the trial proceedings; (d) to confront and cross-examine
adverse witnesses; (e) to be protected from compelled self-incrimination; (f) to testify
and present evidence; and (g) to compel the attendance of witnesses.

 
Case: 3:18-cr-00146-jdp Document #:13 Filed: 11/29/18 Page 2 of5

November 28, 2018
Page 2

3. The defendant understands that upon conviction, if he is not a United
States citizen, he may be removed from the United States, denied citizenship, and
denied future admission to the United States. The defendant nevertheless affirms that
he wants to plead guilty regardless of any removal and immigration consequences that
his plea may entail, even if the consequence is automatic removal from the United
States.

4. The defendant stipulates his conduct in this case constituted a violation of
18 U.S.C. § 2251. The defendant acknowledges that pursuant to USSG § 1B1.2(c) his
sentencing guidelines will be calculated as if he had been convicted of that violation.

3. The defendant acknowledges, after consultation with his attorney, that he
fully understands the extent of his rights to appeal the conviction and sentence in this
case. By his signature below, the defendant knowingly and voluntarily waives all
rights, including those conferred by 18 U.S.C. § 3742, to appeal his conviction and any
sentence of imprisonment of 327 months or less, including any issues with respect to the
calculation of the advisory sentencing guideline range or the reasonableness of the
sentence imposed.

6, The United States agrees that this guilty plea will completely resolve all
possible federal criminal violations that have occurred in the Western District of
Wisconsin provided that both of the following conditions are met: (a) the criminal
conduct relates to the conduct described in the indictment; and (b) the criminal conduct
was known to the United States as of the date of this plea agreement. This agreement
not to prosecute is limited to those types of cases for which the United States Attorney's
Office for the Western District of Wisconsin has exclusive decision-making authority.
The defendant also understands that the United States will make its full discovery file
available to the Probation Office for its use in preparing the presentence report. The
United States also agrees to move to dismiss the remaining counts of the indictment at

the time of sentencing.

7. The United States agrees to recommend that the Court, in computing the
advisory Sentericing Guideline range, and in sentencing the defendant, give the
defendant the maximum available reduction for acceptance of responsibility. This
recommendation is based upon facts currently known to the United States and is
contingent upon the defendant accepting responsibility according to the factors set forth
in USSG § 3E1.1. Further, the United States’ agreement to recommend a reduction for
acceptance of responsibility is also based on the defendant providing a full and truthful
accounting in the required financial statement, and the defendant's efforts to make the
agreed-upon immediate restitution payments. The United States is free to withdraw
this recommendation if the defendant has previously engaged in any conduct that is
unknown to the United States and is inconsistent with acceptance of responsibility, or if
he engages in any conduct between the date of this plea agreement and the sentencing
Case: 3:18-cr-00146-jdp Document #:13 Filed: 11/29/18 Page 3 of 5

November 28, 2018
Page 3

hearing that is inconsistent with acceptance of responsibility. This recommendation is
contingent on the defendant signing this plea letter on or before December 28, 2018.

8. The defendant understands that restitution in this case is governed by 18
U.S.C, § 2259. The exact restitution figure will be agreed upon by the parties prior to
sentencing or, if the parties are unable to agree upon a specific figure, restitution will be
determined by the Court at sentencing. The defendant further agrees that the full
amount of restitution is due and payable immediately, Defendant acknowledges that
immediate payment means payment in good faith from the liquidation of all non-
exempt assets beginning immediately.

9, The defendant agrees to complete the enclosed financial statement and
return it to this office within one week of the guilty plea hearing. The defendant agrees
that this financial statement will be a full and truthful accounting, including all
available supporting documentation, The defendant also authorizes the U.S. Attorney's
Office to run the defendant's credit report. The defendant also agrees that the probation
office may disclose to the United States the net worth and cash flow statements to be
completed by the defendant in connection with the preparation of the presentence
report, together with all supporting documents. Finally, the defendant understands, as
set forth in Paragraph 7 above, that the United States’ agreement to recommend a
reduction for acceptance of responsibility will be based, in part, on the defendant's full
and truthful accounting, and efforts to make the agreed-upon immediate restitution
payments.

10. The defendant agrees not to file a claim to any property in any civil,
administrative or judicial proceeding, which has already been initiated or which may be
initiated in the future, including the forfeiture of electronic devices seized by the FBI on
September 17, 2018. The defendant agrees to waive all time limits and his right to notice
of any forfeiture proceeding involving this property. Defendant further agrees not to
file a claim or assist others in filing a claim or attemp ting to establish an interest in any
forfeiture proceeding.

11. The defendant agrees that he is the sole owner of all the property listed
above, and agrees to hold the United States, its agents, and employees harmless from

any claims in connection with the seizure or forfeiture of property covered by this
agreement.

12. The defendant agrees to consent to the order of forfeiture for the listed
property and waives the requirement of Federal Rules of Criminal Procedure 32.2 and
43(a) regarding notice of the forfeiture in the charging instrument, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment, Defendant
acknowledges that he understands that the forfeiture of assets is part of the sentence
that may be imposed in this case.

 
Case: 3:18-cr-00146-jdp Document #:13 Filed: 11/29/18 Page 4 of 5

November 28, 2018
Page 4

13. The defendant knowingly and voluntarily waives his right to a jury trial
on the forfeiture of assets. Defendant knowingly and voluntarily waives all
constitutional, legal, and equitable defenses to the forfeiture of these assets in any
proceeding. The defendant agrees to waive any jeopardy defense or claim of double
jeopardy, whether constitutional or statutory, and agrees to waive any claim or defense
under the Eighth Amendment to the United States Constitution, including any claim of
excessive fine, to the forfeiture of assets by the United States, the State of Wisconsin, or
its subdivisions.

14, The defendant agrees to take all steps requested by the United States to
pass clear title to forfeitable assets to the United States, and to testify truthfully in any
judicial forfeiture proceeding. The defendant acknowledges that all property covered
by this agreement is subject to forfeiture as property facilitating illegal conduct.

15. _ In‘the event any federal, state, or local law enforcement agency having
custody of the property decides not to pursue forfeiture of the property due to its
minimal value, the defendant hereby abandons any interest he has in the property and
consents to the destruction or any other disposition of the property by the federal, state,
or local agency without further notice or obligation owing to the defendant.

16. _ In‘the event of an appeal by either party, the United States reserves the
right to make arguments in support of or in opposition to the sentence imposed by the
Court.

17. The defendant understands that sentencing discussions are not part of the
plea agreement. The defendant should not rely upon the possibility of a particular
sentence based upon any sentencing discussions between defense counsel and the
United States.

18, If your understanding of our agreement conforms with mine as set out
above, would you and the defendant please sign this letter and return it to me. By his
signature below, the defendant acknowledges his understanding that the United States
has made no promises or guarantees regarding the sentence which will be imposed.
The defendant also acknowledges his understanding that the Court is not required to
accept any recommendations which may be made by the United States and that the
Court can impose any sentence up to and including the maximum penalties set out
above.
Case: 3:18-cr-00146-jdp Document #: 13 Filed: 11/29/18 Page 5of5

November 28, 2018
Page 5

19, By your signatures below, you and the defendant also acknowledge that
this is the only plea agreement in this case.

_ Very truly yours,

SCOTT C, BLADER
United States Attorney

 

By:
NEG) Chr» Glin on 7
Date " ELIZABETH ALTMAN

Assistant United States Attorney

slale

Date

 
   

 

 

 

JOSEPH A, BU
orney for the Defendant

es [ad UZ yy

‘PETER JEWELL-REIGEL Date

Defendant

  

Enclosure

 
